Citation Nr: 0009238	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-15 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.S., A.M.


INTRODUCTION

The appellant had active duty from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a July 1998 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Boise, Idaho (hereinafter "RO"), 
which denied the veteran's claim for post-traumatic stress 
disorder (PTSD), denied a claim of entitlement to an 
increased (compensable) rating for service-connected "tinea 
cruris, dermatitis," and granted nonservice-connected 
pension.  In August 1998, a timely Notice of Disagreement was 
received only as to the denial of the claim for PTSD.  In 
September 1998, a Statement of the Case was issued.  In 
October 1998, a Substantive Appeal was received.  


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether or not the 
veteran's diagnosed PTSD is related to inservice stressors.  


CONCLUSION OF LAW

PTSD was incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The record includes medical diagnoses of PTSD, and the 
veteran has put forth assertions regarding stressors during 
his service.  Additionally, the record includes medical 
evidence suggesting a link to service.  Further, in view of 
the efforts by the RO to verify the claimed stressors and the 
fact that a VA examination has been conducted in connection 
with the veteran's claim, the Board believes no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Post-service medical evidence includes a VA PTSD examination 
report, dated in April 1998, which contains an Axis I 
diagnosis of PTSD, as well as a report of subsequent VA 
examination in October 1999 which also lists a diagnosis of 
PTSD.  It is also clear from these medical reports that the 
examiners, although noting some inconsistencies, generally 
felt that the PTSD was related to certain stressors reported 
by the veteran.

As noted above, however, there must be credible supporting 
evidence that the stressors occurred.  The evidence necessary 
to establish the incurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  The veteran and his representative 
argue that the veteran participated in combat and witnessed 
stressors while stationed in the Republic of Vietnam. 

The veteran's DD Form 214 indicates that he served on active 
duty in the Marine Corps from July 1964 to July 1968, and 
that he was awarded the Vietnam Service Medal with one star, 
and the Republic of Vietnam Campaign Medal.  His primary 
military occupational specialty (MOS) was administrative man.  
His sea and air travel embarkation slips (NAVMC Form 118(17)) 
indicate that he arrived in Vietnam on February 27, 1966 and 
that he departed on September 26, 1966.  The veteran's record 
of service (NAVMC Form 118(3)) indicates that he served with 
Headquarters Company, 1st Marines, with principal duty listed 
as "ADC Command Group III," from February 26, 1966 to March 
26, 1996, and with Engineering Support Company, 1st 
Engineering Battalion (1st EB), 1st Marine Division, with 
principal duty listed as a motor vehicle driver, between 
March 27, 1966 and September 24, 1966.  The veteran's 
"Combat History" (NAVMC 118(9)-PD) lists "participated in 
operations against the Viet Cong in the Republic of 
Vietnam."  

The RO has determined that the evidence warrants a finding 
that the veteran did engage in combat with the enemy.  In 
this regard, the Board points to a December 1999 hearing 
officer decision in which it was noted that the veteran had 
been satisfactorily established that the veteran did 
participate in combat with the enemy.  The Board observes 
here that the veteran's DD 214 does not show that he received 
any commendations or awards which appear to be awarded 
primarily or exclusively for circumstances relating to 
combat, such as the Combat Action Ribbon, Purple Heart, or 
similar citation.  See VAOPGCPREC 12-99, 65 Fed.Reg. 6256-
6258 (2000).  In addition, service records indicate that for 
all but his first month while in Vietnam (which was spent 
with a command group), the veteran's principal duty was motor 
vehicle operator.  The service records do not show other 
training or experience probative of combat, such as infantry, 
armor or artillery training or experience.  While the veteran 
may very well have served in a combat area (as evidenced by 
his service records) the Court has stated that serving in a 
combat zone is not the same as serving in combat.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 
12-99.  In this regard, although the veteran's NAVMC 118(9)-
PD states that he "participated in operations against the 
Viet Cong in the Republic of Vietnam," the nature and extent 
of the veteran's participation in this operation is not 
described.  However, a review of command chronologies from 
the 1st EB, dated in 1966, which were received from 
Headquarters, United States Marine Corps (HQUSMC), appear to 
show that certain units did engage in combat participated in 
combat.  In this regard, the RO noted soldiers killed and 
wounded in action, sweeping operations, and sniper attacks.  
While also noting certain inconsistencies, the Board believes 
that the positive evidence is in a state of equipoise with 
the negative evidence on the question of whether or not the 
veteran engaged in combat with the enemy.  In such a case, 
all reasonable doubt must be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b). 

As noted at the outset, the claims file does include medical 
diagnoses of PTSD. 
To the extent that any of the medical records in the claims 
file discuss the veteran's PTSD in connection with combat 
incidents, it is clear that such medical discussion was based 
entirely on verbal history as reported by the veteran since 
it does not appear that the examiners where informed that the 
RO had determined that the veteran did engage in combat with 
the enemy and furnish a list of verified stressors.  One VA 
examiner even noted that no stressor verification had been 
received.  However, since the RO conceded that the veteran 
engaged in combat with the enemy and the Board has affirmed 
that particular finding, the Board does not see any purpose 
in delaying the case for another VA examination which would 
be based on the RO's finding of combat. 

At this point, the Board notes that the RO, despite its 
finding that the veteran engaged in combat with the enemy, 
has found no adequate medical diagnosis of PTSD.  The Board 
agrees that certain diagnoses of PTSD appear to be based 
solely on the veteran's history.  Moreover, certain examiners 
have cautiously phrased their reports in terms of what 
appears to them to be evidence of PTSD.  Nevertheless, it 
does appear to be the consensus of medical personnel that the 
veteran warrants a diagnosis of PTSD, and the medical reports 
of record include PTSD among reported diagnoses.  In view of 
the fact that the examiners have apparently based such 
diagnoses on stressors reported by the veteran and the RO's 
finding of combat makes the veteran's assertions alone 
adequate, the Board also finds that  under 38 U.S.C.A. 
§ 5107(b) entitlement to service connection for PTSD is 
warranted. 



ORDER

The appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

